MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Dec 10 2020, 8:19 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Thomas Lowe                                          Curtis T. Hill, Jr.
Low Law Office                                          Attorney General
New Albany, Indiana
                                                        Courtney Staton
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

James M. Barrient,                                      December 10, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1250
        v.                                              Appeal from the
                                                        Clark Circuit Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff                                      Andrew Adams, Judge
                                                        Trial Court Cause No.
                                                        10C01-1808-FA-1



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1250 | December 10, 2020               Page 1 of 8
                                             Case Summary
[1]   James M. Barrient pled guilty to one count of Class B felony child molesting

      and two counts of Class D felony possession of child pornography for engaging

      in “deviate sexual conduct” with his step-granddaughter and taking photos of

      her naked and engaged in various sex acts. The trial court sentenced him to

      fifteen years, with ten years executed in the Department of Correction and five

      years suspended to probation. Barrient now appeals his sentence. We affirm.



                              Facts and Procedural History
[2]   On July 30, 2018, A.H. went to the Clark County Sheriff’s Office to report her

      step-grandfather Barrient had molested her several times between 2001 and

      2011, when she was between six and seventeen years old.1 Appellant’s App.

      Vol. II p. 8. A.H. gave the police five SD cards she had taken from Barrient’s

      house. The SD cards contained photos of A.H. when she was a “juvenile” in

      “various states of nudity,” including photos of her vagina and breasts. Id. There

      were also photos of Barrient and A.H. “completely nude together” and photos

      of them performing oral sex on each another. Id. According to A.H., Barrient

      set up a tripod to take the photos and would show them to her “every now and

      then.” Id.




      1
       The record does not contain A.H.’s date of birth. Both parties rely on the probable-cause affidavit, which
      provides A.H. was between six and seventeen years old from 2001 to 2011.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1250 | December 10, 2020                  Page 2 of 8
[3]   The State charged Barrient with four counts of Class A felony child molesting

      (“deviate sexual conduct”) and two counts of Class D felony possession of child

      pornography. According to the charging information, all six offenses occurred

      in November 2008. See id. at 29-30. Thereafter, the State and Barrient entered

      into a plea agreement, under which Barrient would plead guilty to one count of

      Class B felony child molesting and both counts of Class D felony possession of

      child pornography and the State would dismiss the remaining counts.

      Sentencing was left to the discretion of the trial court.


[4]   At the guilty-plea hearing, the State moved to “incorporate the Probable Cause

      Affidavit into the factual basis.” Tr. pp. 13-14. Barrient said he had “[n]o

      objection.” Id. at 14. The trial court then “admitted” the probable-cause

      affidavit “in support of the factual basis.” Id.


[5]   At the sentencing hearing, evidence was presented about seventy-three-year-old

      Barrient’s “poor health.” Id. at 19. According to his wife, Barrient suffered a

      heart attack several years earlier and had high blood pressure, high cholesterol,

      and diabetic neuropathy and retinopathy. Barrient’s wife also testified she relied

      on him for support. Defense counsel asked the trial court to impose a sentence

      of ten years with a “minimal amount of jail time because of [Barrient’s] health.”

      Id. at 42. The State asked the court to impose an executed sentence of “at least”

      ten years. Id. at 44. The court found these aggravators: (1) the nature and

      circumstances of the crimes; (2) A.H. was under twelve; and (3) Barrient had

      “custody and control” of A.H. Id. at 45. The court found one mitigator:

      Barrient “d[id] not have a high risk to commit another criminal offense, due to

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1250 | December 10, 2020   Page 3 of 8
      [him having] no prior criminal history and/or record.” Id. Finding the

      aggravators to outweigh the mitigator, the court sentenced Barrient to an above-

      advisory term of fifteen years for Class B felony child molesting, with ten years

      executed in the DOC and five years suspended to probation, and an above-

      advisory term of two years for each count of Class D felony possession of child

      pornography. The court ordered the sentences to run concurrently, for a total

      sentence of fifteen years with ten years executed.


[6]   Barrient now appeals his sentence.



                                Discussion and Decision
                                            I. Aggravators
[7]   Barrient first contends the trial court erred in finding two aggravators: (1) the

      nature and circumstances of the offenses and (2) A.H. was under twelve. “Our

      trial courts enjoy broad discretion in identifying aggravating and mitigating

      factors, and we will reverse only for an abuse of that discretion.” McCoy v. State,

      96 N.E.3d 95, 99 (Ind. Ct. App. 2018).


[8]   First, Barrient argues the trial court abused its discretion in finding the nature

      and circumstances of the crimes as an aggravator because “[t]here simply is

      nothing in the record that indicates or supports that this child molesting and/or

      possession of child pornography was any worse than any other crimes of the

      same nature.” Appellant’s Br. p. 16. We disagree. At the guilty-plea hearing,

      the court incorporated the probable-cause affidavit into the factual basis. And

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1250 | December 10, 2020   Page 4 of 8
       according to that affidavit, Barrient molested his step-granddaughter numerous

       times over many years. In addition, Barrient did not simply possess child

       pornography, he created it: he set up a tripod to take photos of A.H. naked, of

       the two naked together, and of the two performing oral sex on each other.

       Barrient kept the photos on SD cards and occasionally showed them to A.H.

       The court did not abuse its discretion in finding the nature and circumstances of

       the crimes as an aggravator.


[9]    Second, Barrient argues the trial court abused its discretion in finding as an

       aggravator that A.H. was under twelve, since her age was an element of the

       child-molesting charge. See Ind. Code § 35-42-4-3(a) (2008) (“child under

       fourteen (14) years of age”). We agree. While a victim being under twelve can

       be an aggravator, see Ind. Code § 35-38-1-7.1(a)(3), when the age of the victim

       constitutes a material element of the crime, the trial court cannot treat it as an

       aggravator unless it sets forth “particularized circumstances” justifying such

       treatment. McCoy, 96 N.E.3d at 99 (citing McCarthy v. State, 749 N.E.2d 528,

       539 (Ind. 2001)). Here, the trial court did not set forth any such particularized

       circumstances. See Tr. p. 45. Accordingly, we conclude the under-twelve

       aggravator is improper.


[10]   While we agree with Barrient the trial court abused its discretion in finding

       A.H.’s age as an aggravator, we will remand for resentencing only “if we

       cannot say with confidence that the trial court would have imposed

       the same sentence if it considered the proper aggravating and mitigating

       circumstances.” McCann v. State, 749 N.E.2d 1116, 1121 (Ind. 2001). Here,

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1250 | December 10, 2020   Page 5 of 8
       there is no indication the court placed significant weight on A.H.’s age. In

       addition, the court found other valid aggravators, including the nature and

       circumstances of the crimes as discussed above and that Barrient had “custody

       and control” of his step-granddaughter. Therefore, even though the court

       abused its discretion in finding A.H.’s age as an aggravator, we can say

       with confidence the court would have imposed the same sentence if it did not

       consider it as an aggravator.


                                   II. Inappropriate Sentence
[11]   Barrient next contends his sentence of fifteen years with ten years executed in

       the DOC is inappropriate and asks us to revise it to allow him to serve his

       remaining executed time on “Community Corrections, Home Incarceration, or

       a combination of the two.” Appellant’s Br. p. 13. Under Indiana Appellate Rule

       7(B), an appellate court “may revise a sentence authorized by statute if, after

       due consideration of the trial court’s decision, the Court finds that the sentence

       is inappropriate in light of the nature of the offense and the character of the

       offender.” The appellate court’s role under Rule 7(B) is to “leaven the outliers,”

       and “we reserve our 7(B) authority for exceptional cases.” Faith v. State, 131

       N.E.3d 158, 159-60 (Ind. 2019) (quotation omitted). “Ultimately, our

       constitutional authority to review and revise sentences boils down to our

       collective sense of what is appropriate.” Id. at 160 (quotation omitted).


[12]   A person who commits a Class B felony shall be imprisoned for a fixed term of

       between six and twenty years, with an advisory sentence of ten years. Ind. Code


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1250 | December 10, 2020   Page 6 of 8
       § 35-50-2-5(a). A person who commits a Class D felony shall be imprisoned for

       a fixed term of between six months and three years, with an advisory sentence

       of one-and-a-half years. Ind. Code § 35-50-2-7(a). The trial court sentenced

       Barrient to an above-advisory term of fifteen years for the Class B felony and an

       above-advisory term of two years for each Class D felony. The court ordered

       the sentences to be served concurrently, for a total sentence of fifteen years with

       ten years executed. Under the plea agreement, Barrient faced up to twenty-six

       years executed.


[13]   This case is not an exceptional case requiring us to use our 7(B) authority.

       While Barrient does not have a prior criminal history, has health issues, and

       supports his wife, the nature of the offenses easily supports the trial court’s

       sentence. Barrient violated his position of trust within his family to molest his

       step-granddaughter for an extended period. A.H. reported Barrient first

       molested her when she was six and continued to engage in sexual misconduct

       with her until she reached the age of consent. While Barrient pled guilty to only

       a single count of Class B felony child molesting, the record reflects that Barrient

       engaged in additional sexual misconduct with A.H. for a decade. Besides

       molesting A.H., Barrient immortalized A.H.’s trauma by taking photos of her

       naked, of the two naked together, and of the two performing oral sex on each

       other. Barrient continued to traumatize A.H. by showing her the child

       pornography he created. Barrient has failed to persuade us his sentence is

       inappropriate.


[14]   Affirmed.
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1250 | December 10, 2020   Page 7 of 8
Brown, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1250 | December 10, 2020   Page 8 of 8